Citation Nr: 0714983	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  01-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hammer toes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


REMAND

The veteran served on active duty from March 1952 to April 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The Board issued a decision in June 2005 in which it denied 
service connection for bilateral hammer toes.  The appellant 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, in a February 2007 Order, the Court vacated the Board 
decision and remanded the case to the Board for consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002). The Board has carefully 
considered the findings and instructions from the Court and 
remands the case as instructed. 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 

In light of the Court's Order to Vacate and Remand, the case 
is REMANDED for the following actions: 

1.  Send a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   

2.  Identify with sufficient specificity 
from the veteran the facility, place, and 
date of the veteran's bilateral hammer 
toe surgery during service, and obtain 
the records concerning the surgery, 
including pre-operative and post-
operative treatment.  Efforts to obtain 
these records should continue until it is 
determined that the records do not exist 
or that further efforts to obtain them 
would be futile; if the records are not 
associated with the claims folder, the 
claims folder should contain 
documentation of the determination 
leading to cessation of efforts to obtain 
them.

3.  Following a reasonable period of time 
for receipt of additional records, the 
veteran should be given an examination to 
determine the nature and etiology of any 
currently present bilateral hammer toe 
disability.  The examiner should identify 
any currently present bilateral hammer 
toe disorders.  With respect to any 
bilateral hammer toes disorders found, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that an injury during the veteran's 
military service played a material causal 
role in the development of such disorder.  
The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated. The 
examiner should review the claims file in 
conjunction with the examination and 
should indicate in the examination report 
that this has been accomplished. 

4.  Consider the newly submitted 
evidence, including the evidence 
submitted after the vacated June 2005 
Board decision, and readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case and the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




